 In the Matter Of ORGILL BROTHERS& COMPANYandSTEEL WORKERSORGANIZING COMMITTEECase No. B-3072.-Decided October 25,1941-Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Earle K. Shawe,for the Board.Mr. Edmund Orgill,of Memphis, Tenn., for the Company.Mr. William R. Henderson,of Memphis, Tenn., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 3, 1941, Steel Workers Organizing Committee, hereincalled the Union, filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofOrgill Brothers & Company,' herein called the Company, which isengaged in the sale and distribution of various hardware products ata warehouse which it maintains in Memphis, Tennessee, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On September 3, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On September 6, 1941, theCompany, the Union, and an attorney for the Board entered into a"Stipulation for Certification Upon Consent Election."1Referred to in some of the formal papers as Orgill Brothers Company.36 N. L. R. B., No. 82.404 & 'COT(%IPAIVY'405Pursuantt'othe_S"tipiihtionan 'election by secret balfot was con-ducted on September 24, 1941,under the direction and supervisionof 'the Regional Director,among 'all of the warehouse'employees em-ployed at the Comp'any'sMemphis warehouse,excluding'tho'se erri-ployees employed in said warehouse in a. supervisory and clericalcapacity,to determine whether 'or iiot said"employees'desii e to berepres'en'ted by the Union fo'r the purposes of c'olleetide ba'rgaini'ng.''On September 26, 1941,'the Regional Direct4l issued and duly servedupon the partiesan Election Report'on the ballot.No object'ion's tothe coiiduct'of the ballot or the Election Report have been filed by aiiy'of 'the parties.In his Election Report the Regional Director'repo'rtedas followsconcerning the 'balloting and ii1 'results :Total number eligible_______________________________________150Total ballots cast-'----------------------------------------146Total number of ballots cast for Steel Workers OrganizingCommittee.------------------'-----------------------------74Total number of ballots cast against Steel Workers OrganizingCommittee -----------------------------------------------70Total number of challenged ballots___________________________1Total number of void ballots________________________________1Total number of blank ballots--------------------------------0On the- basis of the Stipulation, the Election Report, and the entirerecord in the, case, .the Board .makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Orgill Brothers & Company, Memphis,Tennessee, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All the warehouse employees employed at the Company's Mem-phis warehouse, excluding those employees employed in said ware-house in a supervisory, and clerical capacity, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.SteelWorkers Organizing Committee has been designated andselected by a majority of the employees in the above unit as theirrepresentative for the purposes of collective bargaining and is theexclusive representative of all employees in said unit, within themeaning of Section 9 (a) of the National Labor Relations Act. 406DECISIONS OF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsActIT Is HEImy cERTmFIEUthat Steel Workers Organizing Committee hasbeen designated and selected by a majority of all the warehouse em-ployees employed at the Memphis warehouse of Orgill Brothers &,Company, Memphis, Tennessee, excluding those employees employed.in said warehouse in a supervisory or clerical capacity, as their representative for the purposes of collective bargaining, and that, pursuant..to Section 9 (a) of the Act, Steel Workers Organizing Committee isthe exclusive representative. of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.